Addendum.
Since handing down our opinion on the motion of the casualty company in this case, our attention has been called to an act of the Legislature approved March 30, 1927, which undertakes to so amend section 5 of article 8307, Rev. Statutes of 1925, as to repeal the requirement to give notice to the "adverse party," as well as to the board, in order to give jurisdiction to the court in which suit is filed to set an award aside. See General Laws of the 40th Legislature at its Regular Session, page 328, c. 223, § 1 (Vernon's Ann.Civ.St. art. 8307, § 5).
We are now in the closing hours preceding our summer vacation, already fixed, with a number of important cases and questions pressing for disposition, and we will not, therefore, stop to consider and determine whether, as against the Century Association, the enforcement of the amendment would be violative of "due process of law" provisions of our state and federal Constitutions, for we are all agreed that regardless of all other questions discussed in our opinion on rehearing, the pleadings of the appellant casualty company wholly fail to show any cause of action against the Century Association. The error, therefore, if any, occasioned by overlooking the amendment referred to is immaterial, in so far as the right of the appellant casualty company is involved, and hence insufficient to require us to reverse our conclusion that the motions for rehearing should be overruled. *Page 921